 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN R. GHOLAR SR.,           ) NO. CV 19-2877-ODW(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   LAURA ELDRIDGE, Warden,       )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18                                   BACKGROUND

19

20         Petitioner filed a “Petition for a Writ of Habeas Corpus By a

21   Person in State Custody” (“the Petition”) on April 15, 2019.   The

22   Petition consists of a form Petition to which is attached a

23   handwritten Petition and other documents, including exhibits and

24   “affidavits” of Petitioner.   Also on April 15, 2019, Petitioner filed

25   a “Motion Requesting an Evidentiary Hearing” and a “Motion to Show

26   Cause Why Relief Should or Should Not Be Granted” (“Petitioner’s

27   Motions”).

28   ///
 1        Petitioner purports to challenge his 1987 sodomy conviction in

 2   Los Angeles County Superior Court case number A091875, for which

 3   Petitioner received a prison sentence of fifteen years (see Form

 4   Petition at 2).   Petitioner asserts, inter alia, that the evidence did

 5   not support the sodomy conviction and that Petitioner supposedly is

 6   actually innocent of that crime.

 7

 8        Evidence of Petitioner’s 1987 conviction was introduced against

 9   Petitioner during his 2001 criminal trial in Kern County Superior

10   Court case number SC81573.   See “Findings and Recommendation Regarding

11   Petition for Writ of Habeas Corpus,” filed January 31, 2005, in Gholar

12   v. Scribner, United States District Court for the Eastern District of

13   California case number 1:03-CV-5371-AWI DLB HC.1    Petitioner’s 1987

14   conviction was also used to enhance his sentence in the 2001 case.

15   See id.

16

17        Petitioner thereafter challenged his 1987 conviction in several

18   federal habeas petitions.    Petitioner also has filed a number of

19   federal habeas petitions challenging his 2001 conviction on the

20   ground, inter alia, that the use of the 1987 conviction in the 2001

21   case assertedly was unlawful.   Petitioner further has filed in the

22   United States Court of Appeals for the Ninth Circuit multiple

23   applications to file a second or successive habeas petition concerning

24   his 1987 conviction, his 2001 conviction or both.    Petitioner’s

25
          1
26             The Court takes judicial notice of the dockets and
     documents filed in Petitioner’s prior federal habeas actions and
27   applications to the Ninth Circuit Court of Appeals mentioned
     herein. See Mir v. Little Company of Mary Hosp., 844 F.2d 646,
28   649 (9th Cir. 1988) (court may take judicial notice of court
     records).

                                         2
 1   previous relevant filings are summarized below:

 2

 3                      PETITIONER’S PREVIOUS RELEVANT FILINGS

 4

 5   I.    Gholar v. Scribner, United States District Court for the Central

 6         District of California Case Number 03-2705-GHK(E); United States

 7         District Court for the Eastern District of California Case Number

 8         CV F 03-5955 REC DLB HC.

 9

10         On April 17, 2003, Petitioner filed a habeas corpus petition in

11   this Court, in Gholar v. Scribner, case number 03-2705-GHK(E).     On

12   June 30, 2003, the Court issued an “Order Transferring Action to

13   United States District Court for the Eastern District of California.”

14   The transfer order stated that the petition purported to challenge

15   Petitioner’s 1987 conviction, the sentence for which had fully

16   expired.   Therefore, the order stated, Petitioner could not attack the

17   1987 conviction and/or sentence because he no longer was “in custody”

18   with respect to that conviction for purposes of federal habeas corpus

19   jurisdiction.   See Maleng v. Cook, 490 U.S. 488, 490-92 (1989); 28

20   U.S.C. § 2254(a).    The order further stated that Petitioner appeared

21   to contend that the 1987 conviction was used to “influence” the jury

22   in the Kern County Superior Court case and to enhance Petitioner’s

23   sentence in that case.    Liberally construing the petition as an attack

24   on the Kern County Superior Court sentence, the Court transferred the

25   action to the Eastern District of California pursuant to 28 U.S.C.

26   section 2241(d).

27   ///

28

                                          3
 1         The case then was filed in the Eastern District of California as

 2   Gholar v. Scribner, case number CV F 03-5955 REC DLB HC.   Thereafter,

 3   on July 24, 2003, Petitioner submitted a document clarifying his

 4   intention to challenge the 1987 conviction directly, rather than as

 5   the conviction was used to enhance the 2001 sentence.   See “Report and

 6   Recommendation, etc.,” filed October 29, 2003, in Gholar v. Scribner,

 7   case number CV F 03-5955 REC DLB HC, at p. 3.   In the Report and

 8   Recommendation filed October 29, 2003, the Magistrate Judge stated,

 9   inter alia, that, because Petitioner was not incarcerated on the 1987

10   conviction, Petitioner could not bring a federal habeas petition based

11   solely on that conviction.   (Id. at p. 4).   The Magistrate Judge inter

12   alia recommended dismissal of the petition for lack of subject matter

13   jurisdiction.   On December 19, 2003, the District Judge issued an

14   “Order Adopting Report and Recommendation, etc.”   Judgment was entered

15   on December 22, 2003.   The United States Court of Appeals for the

16   Ninth Circuit denied Petitioner’s application for a certificate of

17   appealability on June 1, 2004.

18

19   II.   Gholar v. Scribner, United States District Court for the Eastern

20         District of California Case Number 1:03-CV-5371 AWI DLB HC

21

22         Petitioner filed a petition for habeas corpus on March 26, 2003,

23   in the United States District Court for the Eastern District of

24   California in Gholar v. Scribner, 1:03-CV-5371 AWI DLB HC.   Therein,

25   Petitioner challenged his 2001 conviction and alleged, among other

26   things, that the sentencing court should not have used his 1987

27   conviction to enhance his 2001 sentence because the evidence allegedly

28   was insufficient to support the 1987 conviction.   See “Order Denying

                                        4
 1   Petitioner’s Motion to Amend Petition,” filed December 23, 2004, in

 2   Gholar v. Scribner, 1:03-CV-5371 AWI DLB HC.    On January 31, 2005, the

 3   Magistrate Judge issued “Findings and Recommendation Regarding

 4   Petition for Writ of Habeas Corpus,” recommending denial of the

 5   petition and inter alia rejecting Petitioner’s challenge to the use of

 6   the 1987 conviction as a “strike” to enhance his 2001 sentence.     The

 7   Magistrate Judge reasoned that Petitioner’s challenge was barred by

 8   Lackawanna County District Attorney v. Coss, 532 U.S. 394 (2001),

 9   which holds that a prior conviction no longer open to direct or

10   collateral attack in its own right generally is not subject to a

11   collateral attack in a federal habeas petition challenging a current

12   conviction or sentence.

13

14         Judgment was entered on May 4, 2005.   On May 25, 2005, the

15   District Court issued an “Order Granting in Part and Denying in Part a

16   Certificate of Appealability,” granting a certificate of appealability

17   on Petitioner’s challenge to the use of the 1987 conviction to enhance

18   Petitioner’s 2001 sentence.   The United States Court of Appeals for

19   the Ninth Circuit affirmed the judgment on July 26, 2006, in Gholar v.

20   Scribner, case number 05-16096.   The Ninth Circuit expressly rejected

21   Petitioner’s claim that his purported actual innocence of the 1987

22   conviction rendered unconstitutional the use of his prior conviction

23   to enhance his 2001 sentence, citing Lackawanna County District

24   Attorney v. Coss, 532 U.S. 394 (2001).   See Gholar v. Scribner,

25   ///

26   ///

27   ///

28   ///

                                        5
 1   191 Fed. App’x 579 (9th Cir. 2006).2

 2

 3        Over three years later, Petitioner attempted a second appeal.    On

 4   October 13, 2011, Petitioner filed a notice of appeal in the Ninth

 5   Circuit, in Gholar v. Scribner, case number 11-17594.   On October 28,

 6   2011, the Ninth Circuit dismissed the appeal because Petitioner had

 7   not filed or delivered to prison officials his notice of appeal within

 8   thirty days of the judgment entered May 4, 2005.

 9

10   III. Gholar v. Yates, United States District Court for the Eastern

11        District of California Case Number 1:08-CV-00569 OWW GSA HC

12

13        On April 24, 2008, Petitioner filed a habeas corpus petition in

14   the United States District Court for the Eastern District of

15   California in Gholar v. Yates, case number 1:08-CV-00569 OWW GSA HC.

16   The petition sought to challenge Petitioner’s 2001 conviction,

17   alleging, among other things, that Petitioner’s counsel rendered

18   ineffective assistance by failing properly to investigate and

19

20        2
               The Ninth Circuit’s opinion speaks of the “1986 prior.”
21   Neither the record herein nor the PACER database contain the
     briefs filed in the Ninth Circuit. However, in other submissions
22   to the Ninth Circuit, Petitioner sometimes referred to the
     subject Kern County Superior Court conviction as his “1986” prior
23   conviction. See e.g., “Application for Leave to File Second or
     Successive Petition, etc.,” filed March 9, 2015, in Gholar v.
24   Sherman, United States Court of Appeals for the Ninth Circuit
     case number 15-71725, at pp. 1 of 46, 2 of 46, 9 of 46, 11 of 46
25   & A; “Application for Leave to File Second or Successive
     Petition, etc.,” filed May 23, 2016, in Gholar v. Sherman, United
26   States Court of Appeals for the Ninth Circuit case number 16-
     71643, at pp. 5 of 52, 12 of 52, 15-16 of 52, 20 of 52 & Ex. E.
27   It is evident in context that Petitioner’s reference to the
     “1986” prior in these proceedings concerned the Los Angeles
28   County Superior Court conviction in case number A091875, which
     Petitioner now calls the “1987” prior conviction.

                                       6
 1   challenge the use of Petitioner’s 1987 conviction as prior bad act

 2   evidence and as a sentence enhancement.    On May 7, 2008, the

 3   Magistrate Judge issued “Findings and Recommendation Regarding

 4   Dismissal of Successive Petition, etc.,” recommending dismissal of the

 5   petition as second or successive pursuant to 28 U.S.C. section

 6   2244(b).    See Gholar v. Yates, 2008 WL 1990465 (E.D. Cal. May 7,

 7   2008).     The Magistrate Judge reasoned that Petitioner previously had

 8   sought habeas relief with respect to the 2001 conviction and sentence

 9   in Gholar v. Scribner, 1:03-CV-5371 AWI DLB HC.     The District Judge

10   issued an “Order Adopting Findings and Recommendations, etc.” on

11   June 16, 2008, and judgment was entered on that date.    See Gholar v.

12   Yates, 2008 WL 2477590 (E.D. Cal. June 16, 2008).

13

14   IV.   Gholar v. Scribner, United States Court of Appeals for the Ninth

15         Circuit Case Number 09-71320

16

17         On May 4, 2009, Petitioner filed in the United States Court of

18   Appeals for the Ninth Circuit an “Application for Permission to File a

19   Second or Successive Habeas Corpus Petition.”    The Application stated

20   that Petitioner was challenging both his 1987 conviction and his 2001

21   conviction.    The Ninth Circuit denied the Application on July 28,

22   2009.

23   ///

24   ///

25   ///

26   ///

27   ///

28   V.    Gholar v. Yates, United States District Court for the Eastern

                                          7
 1         District of California Case Number 1:10-CV-00036 AWI GSA HC

 2

 3         On January 7, 2010, Petitioner filed a habeas corpus petition in

 4   the United States District Court for the Eastern District of

 5   California in Gholar v. Yates, case number 1:10-CV-00036 AWI GSA HC.

 6   The petition again sought to challenge Petitioner’s 2001 conviction.

 7   The petition alleged, among other things, that Petitioner’s counsel

 8   assertedly failed to challenge the use of the 1987 conviction to

 9   enhance Petitioner’s sentence and that Petitioner allegedly was

10   innocent of the 1987 charges.   On March 9, 2010, the Magistrate Judge

11   issued “Findings and Recommendation Regarding Dismissal of Successive

12   Petition for Writ of Habeas Corpus, etc.,” deeming the petition

13   successive in light of Gholar v. Scribner, 1:03-CV-5371 AWI DLB HC and

14   Gholar v. Yates, case number 1:08-CV-00569 OWW GSA HC.     See Gholar v.

15   Yates, 2010 WL 891908 (E.D. Cal. Mar. 9, 2010).     On April 16, 2010,

16   the District Judge issued an “Order Adopting Findings and

17   Recommendation, etc.”   Judgment was entered on that date.    The Ninth

18   Circuit denied Petitioner’s request for a certificate of appealability

19   on August 31, 2010.

20

21   VI.   Gholar v. Yates, United States Court of Appeals for the Ninth

22         Circuit Case Number 10-72638

23

24         On August 27, 2010, Petitioner filed in the United States Court

25   of Appeals for the Ninth Circuit an “Application for Leave to File a

26   Second or Successive Petition etc.”      The Application asserted that

27   Petitioner was innocent of the crimes for which he had been convicted

28   in 1987 and that the 1987 conviction had been used improperly to

                                          8
 1   enhance his 2001 sentence.     The Ninth Circuit denied the Application

 2   on October 12, 2010.

 3

 4   VII. Gholar v. Yates, United States Court of Appeals for the Ninth

 5         Circuit Case Number 11-73337

 6

 7         On November 3, 2011, Petitioner filed in the United States Court

 8   of Appeals for the Ninth Circuit a “Request to File a Second Petition,

 9   etc.”     The Application alleged, among other things, that Petitioner

10   was actually innocent of the “1986” prior conviction3 and that the

11   “1986” prior conviction assertedly should not have been used to

12   enhance Petitioner’s sentence in the 2001 case.    The Ninth Circuit

13   denied the Application on December 8, 2011.

14

15   VIII.     Gholar v. Sherman, United States Court of Appeals for the Ninth

16             Circuit Case Number 15-70725

17

18         Petitioner filed an “Application for Leave to File Second or

19   Successive Petition etc.” on March 9, 2015.    Petitioner alleged that

20   his 2001 sentence was improperly enhanced by the “1986” prior

21   conviction.4    The Ninth Circuit denied the Application on April 30,

22   2015.

23

24   IX.     Gholar v. Sherman, United States Court of Appeals for the Ninth

25
           3
26             Again, it is obvious from context that the “1986” prior
     conviction was Petitioner’s 1987 conviction in Los Angeles County
27   Superior Court case number A091875.
           4
28             Again, in context it is clear that the “1986” prior was
     the 1987 conviction in Los Angeles County case number A091875.

                                          9
 1        Circuit Case Number 16-71643

 2

 3        Petitioner filed an “Application for a Second or Successive

 4   Petition” on May 23, 2016.    The Application purported to challenge

 5   both the 2001 conviction and the “1986” conviction.5    Petitioner

 6   contended, among other things, that he was actually innocent of the

 7   earlier conviction.    The Ninth Circuit denied the Application on

 8   November 1, 2016.     The Ninth Circuit also ruled that, to the extent

 9   Petitioner sought to challenge his 1987 conviction, Petitioner was not

10   entitled to federal habeas corpus relief, citing Lackawanna County

11   District Attorney v. Coss, 532 U.S. at 402, and Maleng v. Cook, 490

12   U.S. 488, 490-91 (1989) (for the purpose of federal habeas corpus

13   jurisdiction, a habeas petitioner is not “in custody” under a

14   conviction the sentence for which has fully expired at the time the

15   petition is filed).

16

17   X.   Gholar v. Martel, United States District Court for the Central

18        District of California Case Number 18-2033-ODW(E)

19

20        Petitioner filed a habeas corpus petition on March 9, 2018, in

21   the United States District Court for the Eastern District of

22   California.   On March 12, 2018, the United States District Court for

23   the Eastern District of California transferred the action to this

24   Court.   Therein, Petitioner again sought to challenge Petitioner’s

25   1987 conviction alleging, inter alia, that Petitioner supposedly was

26   actually innocent.    On June 5, 2018, the Court filed an “Order of

27
          5
28             Again, Petitioner was referencing the 1987 conviction
     in Los Angeles County Superior Court case number A091875.

                                          10
 1   Dismissal,” holding that the Court lacked jurisdiction to entertain

 2   any challenge to the 1987 conviction or the 2001 conviction.      The

 3   Court explained that: (1) Petitioner no longer was “in custody” under

 4   the 1987 conviction; and (2) any challenge to the 2001 conviction was

 5   “second or successive” within the meaning of 28 U.S.C. section

 6   2244(b).   On June 6, 2018, the Court entered Judgment, denying and

 7   dismissing the petition without prejudice.

 8

 9   XI.   Gholar v. Martel, United States Court of Appeals for the Ninth

10         Circuit Case No. 18-71863

11

12         On June 27, 2018, Petitioner filed an application in the Ninth

13   Circuit, again seeking leave to file a second or successive petition

14   with respect to the 1987 conviction.       On March 18, 2019, the Ninth

15   Circuit filed an order stating that Petitioner’s application need not

16   be considered because Petitioner no longer was “in custody” on the

17   1987 conviction.

18

19                                     DISCUSSION

20

21         To the extent Petitioner again seeks to challenge his expired

22   1987 conviction, the Court lacks jurisdiction to entertain any such

23   challenge.   Under section 2254 of Title 28 U.S.C., a district court

24   may entertain a habeas petition filed “in behalf of a person in

25   custody pursuant to the judgment of a State court.”      28 U.S.C. §

26   2254(a).   Subject matter jurisdiction over such a petition exists only

27   where, at the time of filing, the petitioner is “in custody” under the

28   conviction challenged in the petition.      Maleng v. Cook, 490 U.S. at

                                           11
 1   490-91; see Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010) (“in

 2   custody” requirement is jurisdictional).     A habeas petitioner does not

 3   remain “in custody” under a conviction once the sentence imposed for

 4   the conviction has “fully expired.”      Maleng v. Cook, 490 U.S. at 492.

 5   As the Ninth Circuit stated in Gholar v. Sherman, United States Court

 6   of Appeals for the Ninth Circuit Case Number 16-71643 and in Gholar v.

 7   Martel, United States Court of Appeals for the Ninth Circuit Case

 8   Number 18-71863, Petitioner’s 1987 conviction has expired.     Therefore,

 9   this Court lacks jurisdiction to entertain any challenge to that

10   conviction.

11

12        To the extent Petitioner again seeks to challenge his 2001

13   conviction, the Court also lacks jurisdiction to entertain any such

14   challenge.    See 28 U.S.C. § 2244(b) (as amended by the “Antiterrorism

15   and Effective Death Penalty Act of 1996”).     Section 2244(b) requires

16   that a petitioner seeking to file a “second or successive” habeas

17   petition first obtain authorization from the Court of Appeals.     See

18   Burton v. Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not

19   receive authorization from Court of Appeals before filing second or

20   successive petition, “the District Court was without jurisdiction to

21   entertain [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th

22   Cir. 2000) (“the prior-appellate-review mechanism set forth in §

23   2244(b) requires the permission of the court of appeals before ‘a

24   second or successive habeas application under § 2254’ may be

25   commenced”).    A petition need not be repetitive to be “second or

26   successive,” within the meaning of 28 U.S.C. section 2244(b).     See,

27   e.g., Thompson v. Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert.

28   denied, 524 U.S. 965 (1998); Calbert v. Marshall, 2008 WL 649798, at

                                         12
 1   *2-4 (C.D. Cal. Mar. 6, 2008).   Petitioner has not yet obtained

 2   authorization from the Ninth Circuit Court of Appeals.   Indeed, on

 3   multiple occasions the Ninth Circuit has denied Petitioner

 4   authorization to file a second or successive petition.   Consequently,

 5   this Court cannot entertain any challenge to Petitioner’s 2001

 6   conviction.   See Burton v. Stewart, 549 U.S. at 157; see also Remsen

 7   v. Att’y Gen. of Calif., 471 Fed. App’x 571, 571 (9th Cir. 2012) (if a

 8   petitioner fails to obtain authorization from the Court of Appeals to

 9   file a second or successive petition, “the district court lacks

10   jurisdiction to consider the petition and should dismiss it.”)

11   (citation omitted).

12

13         Contrary to Petitioner’s apparent argument, Petitioner’s

14   purported “actual innocence” would not permit an exception to section

15   2244(b)’s requirement of first obtaining authorization from the Ninth

16   Circuit Court of Appeals to file a second or successive petition.     See

17   Gage v. Chappell, 793 F.3d 1159, 1169 (9th Cir. 2015); Ivey v. Paramo,

18   2018 WL 4153147, at *3 (S.D. Cal. Aug. 30, 2018); see also Woods v.

19   Carey, 525 F.3d 886, 888 (9th Cir. 2008) (even when a petitioner can

20   demonstrate he or she qualifies for an exception contemplated in

21   section 2244(b)(2), the petitioner “must seek authorization from the

22   court of appeals before filing his new petition with the district

23   court”).

24   ///

25   ///

26   ///

27   ///

28                                    ORDER

                                        13
 1        For the foregoing reasons, the Petition and Petitioner’s Motions

 2   are denied and dismissed without prejudice.

 3

 4        LET JUDGMENT BE ENTERED ACCORDINGLY.

 5

 6             DATED: April 22, 2019.

 7

 8

 9                          __________________________________
                                   OTIS D. WRIGHT, II
10                             UNITED STATES DISTRICT JUDGE

11

12

13   PRESENTED this 18th day of

14   April, 2019, by:

15

16               /s/
            CHARLES F. EICK
17   UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                        14
